Citation Nr: 1641472	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  12-31 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than December 30, 2011, for the grant of service connection for amyotrophic lateral sclerosis (ALS) and assignment of a 30 percent disability rating.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from May 1977 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Fort Harrison, Montana.

In June 2013, the Veteran and his spouse testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in August 2013 at which time it was remanded for additional development.  In a June 2014 decision, the Board, in pertinent part, denied entitlement to an effective date earlier than December 30, 2011, for the grant of service connection for ALS and assignment of a 30 percent disability rating.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a Joint Motion for Partial Remand and April 2015 Court Order, the decision was vacated and remanded for further development consistent with the Joint Motion for Partial Remand.  This matter then returned to the Board in November 2015, at which time the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) regarding the Veteran's claim.  The requested opinion was received in January 2016.

The Board notes that in June 2016, the Veteran submitted additional evidence.  To the extent that this evidence is not duplicative of evidence previously of record, the evidence was accompanied by a waiver of consideration by the agency of original jurisdiction.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All records in such files have been considered by the Board in adjudicating this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's claim of service connection for ALS was received on March 8, 2012.

2.  ALS was not manifested prior to December 30, 2011.

3.  There is no legal basis for an effective date prior to December 30, 2011, for the award of presumptive service connection for ALS and the assignment of a 30 percent rating.


CONCLUSION OF LAW

The criteria have not been met for an effective date prior to December 30, 2011, for the grant of service connection for ALS and assignment of a 30 percent rating.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, service connection for ALS was granted in April 2012 and a disability rating and effective date was assigned.  As the current matter stems from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that the duty to assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were also satisfied, as all available evidence pertaining to the issue decided herein has been obtained.  There is also no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Board finds that the medical evidence of record is sufficient to rely upon to determine when it was first evident that the Veteran had ALS such that additional development on the issue is not necessary.  Thus, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were fulfilled to the extent required.

Earlier Effective Date

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West Supp. 2014); 38 C.F.R. § 3.400 (2015).  That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  However, in a claim for increased compensation, the effective date may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (2015); see Gaston v. Shinseki, 605 F.3d 979, 982-83 (Fed. Cir. 2010).

The Veteran's service treatment records show that he was often seen for reported  difficulty swallowing, and that in December 1996, he presented for a follow-up visit related to complaints of tremors.  He described years of tremors involving the hands and legs, which worsened with anxiety and increased if he was still or doing any slow movements or holding a position for an extended period of time.  The assessment was likely benign essential tremors, and he was started on Propranolol.

In December 2000, prior to his separation from service, the Veteran filed a claim for VA disability compensation, seeking service connection for, among other things, benign tremors and a hiatal hernia/swallowing problems.  VA examinations in January 2001 revealed impressions of hiatal hernia, no abnormal findings; swallowing problems, subjective limitations, no objective findings; and benign tremors, no objective findings on day of examination.  In an August 8, 2001, rating decision, the Veteran, in pertinent part, was awarded service connection for a hiatal hernia, to include problems swallowing, and for benign tremors.

In March 2012, the Veteran filed a claim of service connection for ALS and submitted private medical records showing treatment related to his tremors and difficulty swallowing, which records show that he was seen by a neurologist, E.C., M.D., on December 30, 2011.  It was indicated that he was referred to the neurologist by another clinician who believed that he may have been suffering from Parkinson's Disease.  Dr. E.C. assessed the Veteran's tremors as being consistent with essential tremors and indicated that a swallowing study would be done.  A February 2012 follow-up report notes that the swallowing study was abnormal.  Discussion with the Veteran and his wife revealed a 15 year history of problems swallowing, but it was determined to be related to reflux disease.  The Veteran's wife reported that the problems swallowing had become more significant in the preceding year and even more so in the previous six months.  Results of multiple studies and electrodiagnostic testing conducted thereafter indicated a strong possibility of ALS.  In a March 2012 statement, Dr. E.C. confirmed that the Veteran had in fact been diagnosed with ALS.

A statement from W.H., D.O., indicates that the Veteran's ALS may have begun as early as 2000, as evidenced by the increase in shakes and tremors.  A March 2012 VA examination report contains a detailed medical history, to include benign tremors and difficulty swallowing beginning in service.

In an April 2012 decision, the RO granted service connection for ALS and assigned a 100 percent disability rating, effective as of March 8, 2012.  The rating decision included a note to the Veterans Service Representative stating that the Veteran was to be informed that his symptoms of benign tremors and problems swallowing were likely the first symptoms of his ALS, and that those symptoms were now included in his ALS disability rating, as opposed to being separately rated.

That same month, the Veteran expressed his desire to "file for an earlier effective date back to his retirement for his ALS."  The Veteran alleged that the medical evidence supported a finding that the first manifestations of ALS existed prior to his retirement from service; and he submitted a statement from B.N., M.D., who stated that the symptoms of problems swallowing, tremors, and shortness of breath, along with positive diagnostic test results, all supported the diagnosis of ALS.  Dr. B.N. added that the chronic tremors should have been rated as ALS upon discharge from service, but unfortunately the diagnosis had taken years to clarify.  

In July 2012, the AOJ sought an opinion regarding the earliest date that the medical evidence of record was sufficient to support a clinical diagnosis of ALS.  Upon review of the record, a VA physician assistant opined that the evidence of record supported a diagnosis of ALS in 1997, based on the report of progressive worsening of tremors and dysphagia.  The Veteran's case was again reviewed in August 2012, this time by a VA physician who indicated that consultation with the Veteran's neurologist had explained that ALS is a rapidly progressive disease with most patients' succumbing within an average of five years of onset.  It was noted that longer survival was associated with onset ages of less than 40.  Regarding the Veteran's contention that his symptoms began in 1997, the clinician indicated that the Veteran would have been 46 years of age at that time.  The clinician then explained that ALS is divided into two subsets of limb and bulbar disease and stated that the earliest symptoms of limb disease are loss of coordination and weakness, with some fasciculations (twitching).  The clinician went on to discuss the fact that fasciculations and tremors would not be confused, as fasciculations are muscle twitches below the skin whereas tremors are uncontrollable movements of the limbs.  The clinicians concluded that that the Veteran's tremors in 1997 would not have been mistakenly characterized as such.  The clinician then discussed bulbar disease, which presents with swallowing and speaking difficulties.  It was noted that an individual would not present with both bulbar and limb disease symptoms, as the Veteran contended for himself.  Ultimately, the clinician opined that the Veteran's ALS was in addition to the Veteran's benign essential tremor, as opposed to a progression of it.  The clinician opined that the distinct change in symptoms in approximately December 2011 was the earliest date on which there is sufficient medical evidence to provide a clinical diagnosis for ALS.

In an October 2012 decision, a decision review officer (DRO) assigned an effective date of December 30, 2011, for the grant of service connection and assignment of a 30 percent disability rating.  A 100 percent disability rating was assigned, effective January 19, 2012.  The DRO also noted that the Veteran's service-connected benign tremors had been recharacterized as ALS based on the new diagnosis.  In that decision, the DRO acknowledged that the Veteran's claim of service connection for ALS was received by the RO on March 8, 2012.  The DRO then, however, determined that the diagnosis of ALS represented a correction in diagnosis of the previously service-connected difficulty swallowing and tremors and thus characterized the Veteran's claim as one for an increased rating and assigned an effective date of December 30, 2011, for the assignment of the 30 percent rating for the Veteran's ALS.  The Veteran disagreed with that decision and it was later clarified that he was intending to appeal the effective date assigned for his 30 percent disability rating, and not the disability rating assigned.

The January 2016 VHA medical opinion from a VA neurologist shows that following review of the medical evidence of record, it was apparent that the Veteran had been developing some tremor in his hands and some trouble swallowing during service prior to May 2001.  The neurologist indicated that it was unlikely that the Veteran had ALS prior to his discharge date.  It was explained that there are patients known as "slow progressors," who may progress over many more years than would normally  be expected.  However, it was unlikely that the Veteran fit this description, as when a patient is a slow progressor, it generally does not present with bulbar symptoms, which the Veteran had.  Bulbar symptoms tend to portend a rapid progression and worse prognosis.  The neurologist also opined that the tremor experienced during service was unlikely an expression of ALS, as fasciculations were typically be seen with ALS, and it was unlikely that fasciculations would have been mistaken as tremors by a competent physician.  The neurologist concluded that it was less likely than not that the Veteran's symptoms of ALS began prior to his discharge from service in 2001.

Correspondence from T. A. P., M.D., received in June 2016, shows that following a thorough review of the Veteran's medical records, it was at least as likely as not that the tremors and swallowing difficulties experienced by the Veteran as early as 2000 were the presenting symptoms of ALS, as atypical as this might be.

The Veteran's claim of service connection for ALS was received by the RO on March 8, 2012, which claim was granted the following month.  Notably, effective September 23, 2008, VA issued a regulation establishing presumptive service connection for ALS.  See 38 C.F.R. § 3.318 (2015); see also 73 Fed. Reg. 54691 (Sept. 23, 2008).  This regulation provides that the development of ALS manifested at any time after discharge or release from active military, naval, or air service is sufficient to establish service connection for that disease if the Veteran had active, continuous service of 90 days or more.  38 C.F.R. § 3.318.  

The law provides that where a claim for compensation is awarded pursuant to a liberalizing law, or a liberalizing VA issue, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue, although in no event shall such award be retroactive for more than one year from the date of application therefore.  If the claim is reviewed at the request of a claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a) (2015). 

For section 5110(g) to apply, it must be determined that a liberalizing change in the law was enacted and that the ultimate grant of benefits was awarded "pursuant to" the change in the law.  See Brown (Vola) v. Nicholson, 21 Vet. App. 290, 295 (2007) (en banc).  If these threshold issues are met, then the claimant can receive the earlier effective date if the evidence establishes that (1) "the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue" and (2) such "eligibility existed continuously from that date to the date of claim or administrative determination of entitlement."  38 C.F.R. § 3.114(a).  

Here, there is no question that establishment of presumptive service connection for ALS is a liberalizing act, as the Court has held that amendments creating presumptive service connection for diseases constitute liberalizing laws.  Brown, supra (recognizing that creating presumptive service connection for ischemic heart disease for former prisoners of war is a liberalizing amendment); Spencer v. Brown, 4 Vet. App. 283, 287 (1993) (recognizing as a liberalizing law "a provision of law or regulation creates a new basis for entitlement to benefits, as through liberalization of the requirements for entitlement to a benefit").  Regarding whether the grant of service connection was made "pursuant to" the change in law, although not explicitly discussed in its statement of reasons for decision, and somewhat confused by the Veteran's Service Representative note and the reasoning set forth in the DRO's October 2014 decision, it appears that the RO in fact granted service connection for ALS on a presumptive basis, as the code sheet indicates that ALS is "Service Connected, Gulf War, Presumptive."  

Accordingly, because the Veteran's claim was reviewed at his request, which claim was received more than one year after the effective date of the law establishing presumptive service connection for ALS, the earliest effective date that could be assigned would be March 8, 2011, but only if the evidence establishes that the Veteran met the criteria for an award of service connection ALS on that date, and has continued to meet the criteria since then.

In the instant case, the Board finds that the most probative evidence of record is against a finding that ALS manifested at any time prior to December 2011.

In finding that the evidence fails to support a manifestation of ALS prior to December 30, 2011, the Board has considered the statements from VA and private clinicians who opined that the first manifestations of the Veteran's ALS were present in service.  However, the Board finds more probative the opinion rendered by the VA physicians who reviewed the Veteran's case in August 2012 and January 2016.  

Notably, the August 2012 physician consulted with the Veteran's neurologist and explained the progressive nature of ALS, detailing expected survival rates based on age of onset.  The clinician also considered the Veteran's tremors and difficulties swallowing in service and discussed why the Veteran's tremors were not in fact an early manifestation of ALS.  The clinician further noted that a swallowing study done in 1999 was normal and no etiology could be determined for the Veteran's subjective complaints.  She went on to state that according to the Veteran's neurologist, the Veteran had presented with a significant change in symptoms approximately four months prior to being diagnosed with ALS in March 2012.  The VA clinician thus opined that, based on all evidence of record, to include consultation with the Veteran's neurologist, it was not until the Veteran presented to the neurologist in December 2011 that ALS could have been clinically diagnosed.   Similarly, the January 2016 VHA medical opinion concluded that it was unlikely that the Veteran had ALS prior to his discharge date, and that the tremor experienced during service was unlikely an expression of ALS.

In determining the probative value to be assigned to a medical opinion, the Board 
must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  Here, the foregoing opinions were based on a thorough review of the relevant medical history.

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Each opinion deemed probative was definitive and thorough in nature.  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight. In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

Here, the Board finds the August 2012 and January 2016 opinions to be supported by a detailed clinical diagnosis and reasoned analysis.  Each explained why the Veteran's symptoms present in service were not manifestations of ALS, thus undermining the basis for the other opinions of record.  The Board finds that the opinions are adequately supported by the reasons stated therein and are based on a review of the record and consultation with proper authority. 

Notably, the statement from Dr. W.H., indicating that the Veteran's ALS may have begun as early as 2000, as evidenced by the increase in shakes and tremors, as it is couched in terms of possibility and not probability.  The Board places little weight of probative value on opinions that are speculative in nature.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical opinions which are speculative, general or inconclusive in nature cannot support a claim).  Further, this opinion provides no clinical rationale.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).

Moreover, the opinion from Dr. E.C. does not state that the Veteran's ALS first manifested in service or at any time prior to the diagnosis of ALS.  Indeed, when he first presented to her, Dr. E.C. stated that the Veteran's tremors were consistent with essential tremors and further testing was conducted to determine the etiology of the Veteran's swallowing problems.  It is not shown that pertinent symptoms were linked to ALS until March 2012, according to Dr. E.C.'s report.

Additionally, the Board has considered the June 2016 correspondence from Dr. T. A. P., suggesting that following a thorough review of the Veteran's medical records, it was at least as likely as not that the tremors and swallowing difficulties experienced as early as 2000 were presenting symptoms of ALS.  However, this opinion is not supported by a reasoned analysis, but rather contains only data and conclusions.  There is no explanation for the long latency period or the sudden spike in symptoms that occurred in December 2011 and as discussed in the VA medical opinions.  Thus, this opinion is of limited probative value.  As indicated above, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The Board has also considered the argument of the Veteran's representative in the May 2016 Written Brief Presentation, wherein it was proffered that entitlement to benefits for a disability or disease does not arise from a medical diagnosis of the condition, but with the manifestation of the condition and the filing of the claim for benefits.  See DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2001).  However, while the manifestations of tremors and difficulty swallowing in service are similar to manifestations associated with ALS, the January 2016 VHA medical opinion provided a well-reasoned opinion as to why it was unlikely that inservice symptoms were manifestations of ALS.

Thus, because the probative evidence of record fails to establish that ALS was manifested prior to December 30, 2011, there is no basis in accordance with the facts found upon which to assign an effective date prior to December 30, 2011.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  In this regard, the Board notes, without conceding the appropriateness of the DRO's characterization of the Veteran's claim as one for increase, that the same conclusion would be reached under the standards governing effective dates for increased rating claims.  This is so because December 30, 2011, is the date upon which the evidence demonstrates it to be factually ascertainable that the Veteran developed ALS.  See 38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).


ORDER

Entitlement to an effective date earlier than December 30, 2011, for the grant of service connection for ALS and assignment of a 30 percent rating is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


